Per Curiam.
In his petition for post conviction relief from his imprisonment for burglary, the petitioner claimed (1) that the testimony of the prosecuting witness was hearsay and erroneous; (2) that the codefendant subsequently admitted that he had perjured himself in testifying at the trial; (3) that the evidence was insufficient to sustain the conviction; and (4) that the conviction was based on the uncorroborated testimony of an accomplice — the codefendant. At the post conviction hearing, the petitioner further contended (5) that although he wanted a jury trial he was tried by the court; and (6) that the court-appointed trial counsel subordinated his interest to that of the codefendant whom he also represented.
We think Judge Grady was right in denying relief on the first five contentions, and that he was also right for the wrong reason as to the sixth. As to the sixth contention, we think it should have been denied because the unsupported statement that his interest had been subordinated to that of his codefendant was not enough to state a ground of relief.
The application for leave to appeal will therefore be denied.

Application denied.